Citation Nr: 1225045	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-04 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from February 1967 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2012, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the objective medical evidence of record is in equipoise as to whether he has bilateral hearing loss and tinnitus that had their onset or are otherwise related to his period of active military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159, 3.303.





REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Board notes that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For the reasons detailed below, the Board finds that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus, i.e., the benefits sought on appeal are granted.  Therefore, no further discussion of the VCAA is warranted as to these claims, as any deficiency has been rendered moot.

II. Factual Background and Legal Analysis 

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The Veteran asserts that he was exposed to acoustic trauma from large engines, aircraft, and other noise during military service.  He believes that this exposure caused him to develop bilateral hearing loss and tinnitus.  

During his May 2012 Board hearing, the Veteran testified to his exposure to generators, large aircraft engines, and constant machine noise (see Board hearing transcript at page 9).  He said a rocket hit close to his barracks shortly after he arrived in Vietnam after which he developed some hearing loss and ringing in his ears (Id. at 10).  The Veteran stated that his hearing subsequently improved but the ringing continued (Id.).  He said his ringing was present since service and appeared to have worsened in the last 15 years (Id. at 11).  The Veteran reported that he told the June 2007 VA examiner that his tinnitus worsened in the last ten years (Id. at 7).  He denied post service noise exposure, and testified that he was not exposed to noise pollution during his post service occupations as an iron worker or meat cutter (Id. at 3 and 4).  The Veteran stated that he provided his private physician, Dr. M.D.M., with a packet of material with his military and work history (Id. at 5-6).  

Upon review of the pertinent evidence of record, and with consideration of the law and regulations applicable to the Veteran's case, the Board is of the opinion that the evidence as to the question of whether bilateral hearing loss and tinnitus were incurred in active service is in equipoise.  Resolving all doubt in favor of the Veteran, service connection for bilateral hearing loss and tinnitus is warranted.  

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157. 

Initially, the Board notes that the Veteran's Report of Transfer or Discharge (DD Form 214) reflects that his military occupational specialty in service was as an aerospace ground equipment repairman.  In the January 2009 statement of the case (SOC), the RO conceded that it was "likely" that the Veteran was exposed to hazardous noise in service (see SOC at page 22).  The Board has no reason to doubt the RO's conclusion that the Veteran was exposed to acoustic trauma in service.
 
Service treatment records reveal that, when the Veteran was examined for enlistment in January 1967, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15) 
5 (15)
         
25 (30)
LEFT
5(20)
5 (15) 
5 (15)

25 (30)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.) 

When the Veteran was examined for separation in January 1971, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
25
25
LEFT
0
0 
0
20
20

Post service, an October 2006 private treatment record from Dr. M.D.M., an ear, nose, and throat (ENT) specialist, indicates that the Veteran had a long history of tinnitus and hearing loss for years.  It was noted that the Veteran served in Vietnam for one year and was exposed to acoustic trauma.  The Veteran worked as a steel worker for approximately twenty eight years that involved a lot of noise but he used mandatory ear protection.  The Veteran also worked for fourteen years as a meat cutter and did not believe that was very noisy.  He had no hobbies that involved noise.  Upon examination, it was noted that an audiogram showed mild sloping to severe sensorineural hearing loss that Dr. M.D.M. believed was all related to noise exposure.

In June 2007, the Veteran underwent VA audiology examination.  According to the examination report, the Veteran reported that, while in the United States Air Force, he was worked in a noisy environment as a mechanic and was sometimes around aircraft.  He worked as a meat cutter for fourteen years and as an iron worker for nearly thirty years.  He was an occasional hunter.  The Veteran complained of tinnitus that he first noticed ten years earlier and had no opinion as to its etiology.  The Veteran denied a familial history of hearing loss, use of ototoxic drugs, ear infections, ear surgery, and dizziness.  Upon clinical evaluation, audiogram findings revealed hearing loss consistent with VA regulations.  Mild to severe sensorineural hearing loss was diagnosed.  The VA examiner said that, due to the Veteran's statement that he began to notice tinnitus approximately ten years ago, (many years after separation from military service), it was not as likely as not that tinnitus was related to his military service.  The examiner was unable to render an opinion regarding the Veteran's hearing loss without resorting to speculation as the claims file was unavailable for review.

However, in an Addendum dated later in June 2007, the recent VA examiner reported that the Veteran's claims file was reviewed.  It was noted that the Veteran had an audiometric evaluation at the time of his separation physical that indicated his hearing was within normal limits at that time.  Therefore, it was not as likely as not that his current loss was related to his military service.  Further, the VA examiner reiterated that it was not as likely as not that tinnitus was related to military service.  Nothing was found in his service treatment records indicating that he complained of tinnitus in military service and, he said during his recent VA examination, that his tinnitus began approximately ten years ago, and many years after separation from military service.

In a January 2008 signed statement, G.R.S., the Veteran's service comrade, described their exposure to acoustic trauma in service.  He said they were exposed to a rocket attack in the first month they were in Da Nang that caused the Veteran to have temporary hearing loss and ringing in his ears for two weeks.

In a May 2008 signed staement, J.A.L., a retired iron worker, said that he worked with the Veteran for twenty-five to thirty years.  He said that he noticed the Veteran's hearing problem when they first worked together and asked what caused it.  The Veteran attributed his hearing problem to noise exposure in Vietnam.  J.A.L. said that, during his iron working career, the Veteran had little if any noise exposure and, with noise exposure, ear protection was provided.

A December 2010 treatment record from Dr. M.D.M. notes the Veteran's exposure to acoustic trauma in service, from jet airplanes without ear protection.  The Veteran also reported that a rocket exploded close to him in Vietnam and he could not hear for days but his hearing eventually returned.  He denied any other significant history of noise exposure.  He occasionally hunted but only took one shot.  The Veteran worked as an ironworker for thirty years and also as a meat cutter.  He had some tinnitus.  Sensorineural hearing loss was diagnosed likely due to a history of noise exposure.  The physician commented that the Veteran's military experience involved a significant amount of noise and, at his age, the hearing loss would be more than one would expect due to aging effects alone.  

In an October 2011 signed statement, Dr. M.D.M., stated that the Veteran had severe mid to high frequency sensorineural hearing loss.  Dr. M.D.M. said that he reviewed the Veteran's military and employment history and felt "that the most significant contributing factor to his hearing loss is his military experience".

In a February 2012 signed statement, R.L.M., the Veteran's service comrade, described their exposure to noise.  He also noted a rocket attack in their first month in Da Nang that caused hearing loss and ringing in their ears for weeks afterwards.

In support of his claim, the Veteran submitted an undated newspaper article regarding hearing loss among United States troops and material regarding noise protection for iron workers.

The Board observes that, based on the evidence of record including the credible testimony given by the Veteran, he apparently spent a good part of his military career working in proximity to large engine noise, including jet aircraft engines, a setting in which he was apparently exposed to considerable acoustic trauma, without ear protection.  His exposure to acoustic trauma in service is conceded.

Here, the Board recognizes that a VA audiologist opined that the Veteran's hearing loss and tinnitus were not likely due to military noise exposure in the June 2007 VA examination report, noting that the Veteran had normal hearing at separation from service.  But, the record also contains the October 2011 opinion from Dr. M.D.M., the ENT medical specialist, to the effect that the most "significant" contributing factor to the Veteran's hearing loss was his military experience.

In view of the totality of the evidence, including the Veteran's documented military occupational specialty and likely associated in-service noise exposure, his credible testimony during his Board hearing (during which he clarified that his tinnitus was present since service and worsened in the last fifteen years), and the private audiological examination findings and opinion of record, the Board finds that the probative medical evidence of record is at least in equipoise as to the question of service connection and that his bilateral hearing loss and tinnitus are as likely as not due to noise exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, and without ascribing error to the action by the RO, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


